Citation Nr: 1335804	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-20 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hepatitis.  

4.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos and herbicides.  

5.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1966 to November 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

In February 2012, the Veteran requested to appear at a videoconference hearing before a Veterans Law Judge.  He was notified in September 2013 of a scheduled videoconference hearing to take place in November 2013, but he withdrew his hearing request in October 2013.   


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he intended to withdraw his appeal seeking service connection for bilateral hearing loss, tinnitus, hepatitis, and a respiratory disorder to include as due to exposure to asbestos and herbicides, and his appeal seeking an initial rating higher than 30 percent for PTSD with secondary depressive disorder; there is no question of fact or law remaining before the Board in these matters. 


CONCLUSIONS OF LAW

1.  Regarding the claim of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

2.  Regarding the claim of entitlement to service connection for tinnitus, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

3.  Regarding the claim of entitlement to service connection for hepatitis, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

4.  Regarding the claim of entitlement to service connection for a respiratory disorder, to include as due to exposure to asbestos and herbicides, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 

5.  Regarding the claim of entitlement to an initial rating higher than 30 percent for PTSD with secondary depressive disorder, the criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA applies to the instant claims, further discussion of the impact of the VCAA is not necessary in light of the Veteran's expression of intent to withdraw his appeal in the matters.

B.  Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In a statement dated and received by the Board in October 2013, the Veteran indicated that it was his intent to withdraw his appeal seeking service connection for bilateral hearing loss, tinnitus, hepatitis, and a respiratory disorder to include as due to exposure to asbestos and herbicides, and his appeal seeking an initial rating higher than 30 percent for PTSD with secondary depressive disorder.  

Hence, there is no allegation of error or fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal must be dismissed. 


ORDER On Next Page


ORDER

The appeal seeking service connection for bilateral hearing loss is dismissed. 

The appeal seeking service connection for tinnitus is dismissed. 

The appeal seeking service connection for hepatitis is dismissed. 

The appeal seeking service connection for a respiratory disorder, to include as due to exposure to asbestos and herbicides, is dismissed. 

The appeal seeking an initial rating higher than 30 percent for PTSD with secondary depressive disorder is dismissed. 



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


